Citation Nr: 9904665	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1959 to July 
1962.

This appeal arose from a September 1997 rating decision of 
the Newark, New Jersey, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefit.  In November 1997, this case was transferred to the 
St. Petersburg, Florida, RO, where the veteran testified at a 
personal hearing in April 1998.  In July 1998, the RO 
confirmed and continued the denial of the requested benefit.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran's service-connected pes planus was last examined 
by VA in June 1993.  He was scheduled for another VA 
examination in June 1998, to which he failed to report.  
However, the record does indicate that he reported for a 
pulmonary examination in August 1998.  Therefore, the Board 
will presume that he is willing to report for an examination 
of his feet, and will thus provide him with another 
opportunity to do so.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA podiatry examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of his service-connected pes 
planus.  The examiner should specifically 
note whether there is objective evidence 
of marked deformity (pronation, 
abduction, etc.); pain on manipulation 
and use accentuated; indications of 
swelling on use; and characteristic 
callosities.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner to review 
prior to the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the folder has 
been reviewed.

The RO should stress to the veteran the 
importance of reporting to the 
examination and should inform him of the 
consequences of failing to report (that 
is, that his claim may be denied).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


